DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al (US 2007/0087675 A1) in view of Girrbach et al (US 2009/0215371 A1) and further in view of Fischer et al (US 2015/0206368 A1).

Regarding Claim 1, Umeda teaches an apparatus (100), as mentioned at paragraphs 46 and 47 and as illustrated in figures 1 and 2, for discrimination and conveyance of coins, comprising: 
a coin separation unit, i.e., rotating disk (130), as illustrated in figure 3 and as mentioned at paragraph 55, that is configured to separate coins which are stored in a coin storing unit, i.e., separate feeding device (104) and storing bowl (132), as mentioned at paragraphs 47, 48, 55 and 56, and as illustrated in figure 2, from each other, thereby sending the separated coins in a predetermined attitude;
a coin discrimination unit (106), as illustrated in figures 4 and 5 and as mentioned at paragraphs 63-65, mounted on a supporting member, i.e., circular base plate (140), as mentioned at paragraph 56, and sliding plate (170), as mentioned at paragraphs 66-73, and as illustrated in figures 3 and 4, noting that the coins move from base plate (140) to slide plate (170) which are at the same level, and configured to discriminate a denomination of coins which are sent from the coin separation unit (130), and the supporting member (140, ) having a through hole, i.e, the region of the coin passage with magnetic sensor (160), which includes magnetic sensors (162, 164, 166, 192, 194, 196), as illustrated in figures 4 and 5 and as mentioned at paragraphs 65 and 75, noting that figure 5 illustrates cross section A-A of figure 4, that shows the opening of the coin passage above the coin sensors (162, 164, 166, 192, 194, 196) as well as the apertures in which the sensors are mounted within the supporting member, and third opening option of hole (180), as illustrated in figure 4 and as mentioned at paragraphs 68 and 71, noting the hole (180 is defined by guide walls surrounding rotating body (172), all interpretations of which meet the limitation of “an opening”, that is configured to allow a passage of the discriminated coins from the discrimination unit to the coin conveyance and distribution unit;
and
the coin conveyance and distribution unit, i.e., transferring device (108), as mentioned in paragraph 47 and as illustrated in figures 2, 3 and 6, that is configured to distribute coins which are subjected to denomination discrimination in the coin discrimination unit (160) according to respective denominations while conveying the coins; noting that figure 2 illustrates the coins being sorted by denomination into bins (470) based upon their denomination as sensed by the coin discrimination unit (160), as mentioned at paragraphs 71 and 99, for example,
wherein coins separated in the coin separation unit (130) are moved in a first direction in a plan view, i.e., upwards  and towards the eleven o’clock position relative to the base plate (140) and slide plate (170), as mentioned at paragraphs 66-73, and coin separation unit (130), through a first delivering region and delivered to the coin discrimination unit (160) wherein the first delivering region is formed at a connecting part of the coin separation unit (130) to the coin discrimination unit (160), as illustrated in figure 3, noting the coin located in the first delivering region where the discrimination unit (160) and the coin separation unit (130) are tangent to each other, for example;
coins whose denomination is discriminated in the coin discrimination unit (160) are moved in a second direction which is approximately perpendicular to the first direction in a plan view through a second delivering region and delivered to the coin conveyance and distribution unit (108) by passing through the through hole; wherein the second delivering region is formed at a connecting part of the coin discrimination unit (160) and the coin conveyance and distribution unit (108), noting the second coin located in the area tangent to the discrimination unit (160) and the coin conveyance and distribution unit (108), so that the coins can be moved in a horizontal second direction perpendicular to the first upwards direction, as illustrated in figure 3;
a moving direction of coins is changed from the first direction to the second direction as the coins pass though the hole and fall from an opening in the second delivering region, i.e., as illustrated in figures 4 and 5, the opening of the coin passage above the coin sensors (162, 164, 166, 192, 194, 196) as well as the apertures in which the sensors are mounted within the supporting member, both interpretations of which meet the limitation of “an opening”, that is below the through hole such that the coins are delivered to the coin conveyance and distribution unit; and 
the coins are subjected to distribution while being conveyed in the second direction in the coin conveyance and distribution unit (108), as mentioned at paragraphs 71 and 99 and as illustrated in figure 3.  See annotated figures 4 and 5, as follows.


    PNG
    media_image1.png
    871
    833
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    849
    865
    media_image2.png
    Greyscale



Regarding Claim 1, Umeda does not expressly teach a moving direction of coins is changed from the first direction to the second direction as the coins pass though the hole and fall from an opening in the second delivering region that is below the through hole such that the coins are delivered to the coin conveyance and distribution unit, and 
the coins are subjected to distribution while being conveyed in the second direction in the coin conveyance and distribution unit.

Regarding Claim 1, Umeda does not expressly teach, but Girrbach teaches a moving direction of the coins is changed from the first direction to the second direction as the coins pass through a hole, i.e., the aperture created with flap (18), as illustrated in figures 1 and 2 and as mentioned at paragraph 21, first and second sentences, i.e., “[i]n the base plate 3, in the upper region of this between the peripheral wall 8 and the opening for the hub 12, a recess 17 is provided shortly next to the upper apexes of the base plate 3, into which a flap 18 engages”, and “[t]he flap 18 is rotatably mounted on the base plate 3 and/or a motor fastening arrangement 19 which is connected to the base plate via pivot lugs 20” and paragraph 24, third and fourth sentences, i.e., “[t]he rotor moves further in the direction of the flap and with its cam 16 which slides along the cam surface 24 of the flap 18, opens the flap 18 which dips downwards with respect to the base plate 3” and “[t]he coin present in the curvature of the blade is pushed over the ramp-like region of the flap and then along the surface tilts into the slot-like opening between the flap and the base plate 3”.  Note that coins moving on the surface of base plate (3) move in one plane and direction, and when going though the hole defined by flap (18), move through a second direction perpendicular to the surface of base plate (3).  

Note that the coins pass though the hole (18) and fall from an opening in the second delivering region that is below the through hole (18) such that the coins are delivered to anything below it, such as the coin conveyance and distribution unit.
Regarding Claim 1, Umeda does not expressly teach, but Fischer teaches the coins are subjected to distribution while being conveyed, i.e, via conveying device (1), as illustrated in figure 1, in the second direction, i.e, the direction of perpendicular to the surface of Umeda’s supporting plate (170), as defined by Girrbach’s flap (18), in the coin conveyance and distribution unit (1) as taught by Fischer.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a moving direction of coins is changed from the first direction to the second direction as the coins pass though the hole and fall from an opening in the second delivering region that is below the through hole, as taught by Girrbach, such that the coins are delivered to the coin conveyance and distribution unit, as taught by Fischer, and 
the coins are subjected to distribution while being conveyed in the second direction in the coin conveyance and distribution unit, as taught by Fischer, in Umeda’s apparatus for discrimination and conveyance of coins, since Girrbach’s, Fischer’s and Umeda’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.
Since Girrbach teaches the flap/direction changing member for use in a rotary device as Umeda’s, to enable diversion of coins accordingly below or to the back side of the supporting member/base plate (170) and because Fischer teaches a coin conveyance and distribution unit (1) that is able to be fed by Umeda’s rotating disc (130, 172), and it would have been well within the skill of an ordinarily skilled artisan to have adapted Girrbach’s, Abe’s and Umeda’s devices for combination with each other, one of ordinary skill in the art would have found it obvious to have changed the direction of the coins through Girrbach’s coin flap diverter for use in a rotary coin singularizing device similar to Umeda’s and also to have then fed the coins to Fischer’s input container (40), as illustrated in figures 1 and 2, and then to conveying section (200), which then can send the coins to the proper storage unit (340-344) through diverter (32).  Note that it would have been obvious to have omitted the discrimination/testing device (26) of Fischer since Umeda already teaches the same device in the form of magnetic sensor unit (140), as mentioned at Umeda at paragraph 64, for example.

Note also that it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  See In re Karlson, 136 USPQ 184. 

Alternatively, maintaining Fischer’s testing device (26) would have been obvious to one of ordinary skill in the art as a second further authentication means which offers increased accuracy in detection of coins based upon coin features sensed.  Note also that it would have been obvious to either substitute Umeda’s conveyance and distribution unit (108) for Fischer’s conveyance and distribution unit (1) or to have provided this element in addition to Umeda’s conveyance and distribution unit (108) for the purpose of providing further storage and distribution while maintaining a particular footprint for the device overall.

Regarding Claim 2, Umeda teaches, wherein the coin discrimination unit (160) conducts its discrimination operation for coins which are delivered from the coin separation unit (130) by way of the first delivering region using a plate-shaped rotating member, i.e., Y-shaped plate (146) as mentioned at paragraph 56 and as illustrated at figure 3, which is rotationally driven on the supporting member (140), i.e., via electric motor (150), speed reducer (152) and gear (154), as illustrated in figures 4 and 6 and as mentioned at paragraph 60.

Regarding Claim 3, Umeda teaches, wherein the coin discrimination unit (160) conducts its discrimination operation for coins which are delivered from the coin separation unit (130) by way of the first delivering region using a plate-shaped rotating member (146) which is rotationally driven on the supporting member (140) and a guide wall, i.e., reference guide (174) which includes knife shaped accommodating body (134), arched portion (186) and straight-line guide portion (188), as illustrated in figure 4 and as mentioned at paragraphs 55, 59 and 73,  which is formed on the supporting member (140); and 

the guide wall (134, 174, 186, 188) conducts its guiding operation (i) when coins are delivered from the coin separation unit (130) to the coin discrimination unit (160) by way of the first delivering region, (ii) when coins which are delivered to the coin discrimination unit (160) are moved in the coin discrimination unit (160), and (iii) when coins which are moved in the coin discrimination unit (160) are delivered to the coin conveyance and distribution unit (108) by way of the second delivering region.

Regarding Claim 4, Umeda teaches, wherein the coin discrimination unit (160) comprises a plate-shaped rotary member (172), as mentioned in paragraph 73, which is rotationally driven, i.e., via gear (216), as mentioned at paragraphs 184 and 185 and as illustrated in figure 6, on the supporting member (140, 170) inclined with respect to a horizontal plane, as illustrated in figures 2 and 5, noting the incline, and paragraph 20, i.e., “since the guide plate is inclined at approximately 45 degrees” and paragraph 56, i.e. “[t]he rotating disk 130 includes a accommodating portion 138 for accommodating the coins one by one from storing bowl 132, and is inclinedly disposed at a predetermined angle to a vertical plane”, and 
discrimination sensors (162, 164, 166, 192, 194, 196) fixed on the supporting member (140, 170) in a discrimination region that is overlapped with the rotary member (172), as illustrated in figure 4, and
wherein discrimination of the coins that are delivered from the coin separation unit (130) to the coin discrimination unit (160) by way of the first delivering region is performed using the discrimination sensors (162, 164, 166, 192, 194, 196) when the coins pass through the discrimination region in response to rotation of the rotary member (172).

 Regarding Claim 5, Umeda teaches, wherein the coin separation unit (130) conducts its separation operation for coins which are stored in the coin storing unit (104, 132) from each other using a plate-shaped rotary member (172) which is rotationally driven on the supporting member (140, 170), as mentioned at paragraphs 184 and 185 and as illustrated in figure 6.

Regarding Claim 6, Umeda teaches, wherein the coin separation unit (130) is mounted on the supporting member (140, 170) along with the coin discrimination unit (160); and 
the first delivering region is formed on the supporting member (140, 170).

Regarding Claim 7, Umeda teaches, further comprising a direction changing
member, i.e., selecting portion (110), as mentioned at paragraph 99 and push-to-move pins (238), as mentioned at paragraph 100, as illustrated in figures 3 and 4, that is formed to change a moving direction of coins which are delivered from the coin discrimination unit (160) to the coin conveyance and distribution unit through the opening; and
a coin conveyance path, i.e. guide rail (226), that is formed in the coin conveyance and distribution unit (108), wherein the coin conveyance path is configured to allow the coins that are delivered from the coin discrimination unit (160) to be conveyed and distributed;
wherein the direction changing member (110, 238) is disposed near an entrance of the coin conveyance path (226), as illustrated in figures 3 and 4;
the direction changing member  (110, 238) is configured in such a way that the delivered coins are contacted with the direction changing member (110, 238), thereby adjusting the moving direction of the delivered coins from the coin discrimination unit (160) to the entrance of the coin conveyance path (226).

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al (US 2007/0087675 A1) in view of Girrbach et al (US 2009/0215371 A1), further in view of Fischer et al (US 2015/0206368 A1) and further in view of Abe et al (US 2003/0201146 A1).

Regarding Claims 8-11, Umeda teaches the system as described above.

Regarding Claim 8, Umeda does not expressly teach wherein the direction changing member and the coin conveyance and distribution unit are placed on a back side of the supporting member and
the delivered coins from the coin discrimination unit through the opening are contacted with the direction changing member and entered the entrance of the
coin conveyance path on the back side of the supporting member using natural falling of the coins due to gravity.

Regarding Claim 8, Umeda does not expressly teach, but Girrbach teaches wherein the direction changing member, i.e., flap (18) is placed on a back side of the supporting member, i.e. base (3), as illustrated in figures 1 and 2 and as mentioned at paragraph 21, first and second sentences, i.e., “[i]n the base plate 3, in the upper region of this between the peripheral wall 8 and the opening for the hub 12, a recess 17 is provided shortly next to the upper apexes of the base plate 3, into which a flap 18 engages”, and “[t]he flap 18 is rotatably mounted on the base plate 3 and/or a motor fastening arrangement 19 which is connected to the base plate via pivot lugs 20” and paragraph 24, third and fourth sentences, i.e., “[t]he rotor moves further in the direction of the flap and with its cam 16 which slides along the cam surface 24 of the flap 18, opens the flap 18 which dips downwards with respect to the base plate 3” and “[t]he coin present in the curvature of the blade is pushed over the ramp-like region of the flap and then along the surface tilts into the slot-like opening between the flap and the base plate 3”.

Regarding Claim 8, Umeda does not expressly teach, but Abe teaches
the delivered coins from the coin discrimination unit (122) through the opening are contacted with the direction changing member, i.e., temporary storage (128), as mentioned at paragraph 36, second sentence, i.e., “[t]emporary storing device 128 has a function that it receives coins 136 which are transported by the second transporting device to be stored temporarily before they are dispensed either by a selecting transporting device 130 or a dispensing device 134” and third sentence, i.e., “[t]emporary storing device…can be a box which has gates which are selectively opened at the bottom to either selecting transporting device 130 or dispensing device 134” and entered the entrance of the coin conveyance path, i.e., separating section (150) in the form of a rotary disc (158) which takes coins from hopper (148) and transfers them to transporting section (152) via knife (162), using natural falling of the coins due to gravity, as mentioned at paragraph 8, second to last sentence, i.e., “transporting passageways can cause the coins to slant so that the coins will interface with the selecting sections and thereby fall by gravity through the guiding passageways to the appropriate coin hopper”, noting also the mention of gravity at paragraphs 32, 44 and 50.  See also figures 2-8 and paragraphs 32-41.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the direction changing member is placed on a back side of the supporting member, as taught by Girrbach, and to have provided the delivered coins from the coin discrimination unit through the opening are contacted with the direction changing member and entered the entrance of the
coin conveyance path on the back side of the supporting member using natural falling of the coins due to gravity, as taught by Abe, in Umeda’s apparatus for discrimination and conveyance of coins, since Girrbach’s, Abe’s and Umeda’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Since Girrbach teaches the flap/direction changing member for use in a rotary device as Umeda’s, to enable diversion of coins accordingly below or to the back side of the supporting member/base plate and because Abe teaches a coin conveyance and distribution unit (152) that is fed by a rotating disc (158), and it would have been well within the skill of an ordinarily skilled artisan to have adapted Girrbach’s, Abe’s and Umeda’s devices for combination with each other, one of ordinary skill in the art would have found it obvious to have changed the direction of the coins through Girrbach’s coin flap diverter for use in a rotary coin singularizing device similar to Umeda’s and also to have then fed the coins to Abe’s separating section (150) and then to transporting section (152), which is therefore mounted to the back side of Umeda’s supporting members (140, 170).

Regarding Claim 9, Umeda teaches, wherein the coin conveyance path (226, 240), as illustrated in figures 3 and 4, is formed using a guide rail (226), as mentioned at paragraph 99, and an inclined surface, as mentioned at paragraphs 19 and 100, second to last sentence, i.e., “[t]he chain 232 is circularly moved in a predetermined direction within a flat surface inclined approximately 45 degrees to the horizontal line”;
the guide rail (226) forms a bottom of the coin conveyance path, as illustrated in figures 3 and 8 and as mentioned at paragraphs 114 and 115;
the inclined surface forms one sidewall of the coin conveyance path (226, 240); and coins (1C) are conveyed on the coin conveyance path (226, 240) in an obliquely standing state while a periphery and one side of each coin (1C) are respectively supported by the guide rail (226) and the inclined surface, as illustrated in figure 8.

Regarding Claim 9, Abe also teaches, wherein the coin conveyance path (150, 152, 185) is formed using a guide rail, i.e., lower and upper guide rails (180), as illustrated in figure 6 and as mentioned at paragraphs 42-45, and an inclined surface, i.e., lower reclining board (182) and upper reclining board (204);
the guide rail (180) forms a bottom of the coin conveyance path (150, 152, 185);
the inclined surface (182, 204) forms one sidewall of the coin conveyance path; and coins (136) are conveyed on the coin conveyance path (150, 152, 185) in an obliquely standing state while a periphery and one side of each coin are respectively supported by the guide rail (180) and the inclined surface (182, 204), as illustrated in figures 5 and 6.

Regarding Claim 10, Umeda teaches, wherein an endless belt, i.e., transferring body (220) which is an endless chain (232), as illustrated in figures 2 and 6, to which pins (238) are fixed at intervals is extended along the coin conveyance path (226); and
each coin (1C) is engaged with any one of the pins (238) and conveyed on the coin conveyance path (226) according to traveling of the belt (220, 232).

Regarding Claim 10, Abe teaches, wherein an endless belt (166), as illustrated in figure 4 and as mentioned at paragraphs 39, 40 and 41, to which pins (164) are fixed at intervals is extended along the coin conveyance path (152); and
each coin (136) is engaged with any one of the pins (164) and conveyed on the coin conveyance path (152) according to traveling of the belt (166).

Regarding Claim 11, Umeda teaches wherein the belt is travelled (driven) by a common driving force, i.e. motor (150), as mentioned in paragraph 60, in synchronization with an operation motion of the coin separation unit (130) and an operation of the coin discrimination unit (160), noting the mention of speed reducer (152) and gears (154, 158, 216, 239), as mentioned at paragraphs 60, 96 and 102 and as illustrated in figures 3, 4 and 6, for example.  See also paragraphs 195, 196 and 198, for example, which mentions the use of discrimination signals from discriminator unit (160), discrimination sensors (162, 164, 192, 194 and 196) and an unshown discriminating circuit, which is used to determine what gates to open at what time so that a particular coin of a particular denomination is directed to the proper hopper/storage unit (4701, 4702…) as mentioned at paragraph 198.

Regarding Claim 11, Abe teaches wherein the belt is travelled (driven) by a common driving force, i.e., motor, not shown, but mentioned in paragraphs 60, 103 and 110,  in synchronization with an operation motion of the coin separation unit (158) and an operation of the coin discrimination unit (122), as mentioned at paragraphs 72 and 75, for example, noting that coin discrimination and conveyance device which sort coins must operate through a synchronized digital control, otherwise, such devices as taught by Abe would not operate as disclosed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Blythin ‘413 is cited as teaching a coin sorting device with hoppers (12), as illustrated in figure 6, with coin selecting disk (6) and conveyor (9), noting that the disk (6) is perpendicular to the conveyor (9), said conveyor distributing coins to the hoppers (12).  Note there are two conveyors (9) and (14), as illustrated in figures 3-5, for example.

Watson ‘385 teaches a coin sorting device with conveyors (2) in figure 1a and (30) as illustrated in figure 7a.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


May 20, 2022